Exhibit 10.5(b)

 

STATE OF NORTH CAROLINA

COUNTY OF WAKE

 

SECOND AMENDMENT OF EMPLOYEE DEATH

BENEFIT AND POST-RETIREMENT

NONCOMPETITION AND CONSULTATION AGREEMENT

 

THIS SECOND AMENDMENT OF EMPLOYEE DEATH BENEFIT AND POST-RETIREMENT
NONCOMPETITION AND CONSULTATION AGREEMENT (“Second Amendment”), made and entered
into and effective as of the 28th day of October, 2002, by and between
FIRST-CITIZENS BANK & TRUST COMPANY, a North Carolina banking corporation with
its principal place of business in Raleigh, Wake County, North Carolina
(hereinafter referred to as “Employer”); and JOSEPH A. COOPER, JR. (hereinafter
referred to as “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, in recognition of Employee’s contribution to the growth, management and
development of Employer and in order to limit Employee’s availability to other
employers or entities in competition with Employer following Employee’s
retirement from employment with Employer, Employer and Employee entered into
that certain Employee Death Benefit and Post-Retirement Noncompetition and
Consultation Agreement, dated as of January 22, 1996, as amended by a First
Amendment of Employee Death Benefit and Post-Retirement Noncompetition and
Consultation Agreement, dated as of October 26, 1998, all of which is
incorporated herein by reference (hereinafter referred to as the “Agreement”),
which Agreement was executed pursuant to a benefit plan adopted by Employer as
of January 1, 1986, for a class of senior management employees of Employer; and,

WHEREAS, Employer now desires to increase the benefits payable to Employee as
set forth in the Agreement by amending said Agreement pursuant to Paragraph 12
thereof, such increased benefits to be effective as of the date of this Second
Amendment.

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, the parties hereto do agree as follows:

1.    Paragraph 2 of the Agreement hereby is deleted in its entirety and the
following replacement Paragraph 2 is inserted in lieu thereof:

“2.    DEATH BENEFITS.    In the event Employee dies while employed by Employer
prior to Employee’s Retirement Date, Employer will pay the sum of Eighty-Two
Thousand Six Hundred Thirty-Six and No/100 Dollars ($82,636.00) per year,



--------------------------------------------------------------------------------

payable in monthly installments of Six Thousand Eight Hundred Eighty-Six and
33/100 Dollars ($6,886.33) for a period of ten (10) years, to such individual or
individuals as Employee shall have designated in writing filed with Employer or,
in the absence of such designation, to the Estate of Employee. The first payment
shall be made not later than two (2) months following Employee’s death. Payments
hereunder shall be payable each month without deductions and the recipient shall
be solely responsible for the payment of all income and other taxes and
assessments applicable on said payments.”

 

2.    The first paragraph of Paragraph 3 of the Agreement hereby is deleted in
its entirety and the following replacement first paragraph of Paragraph 3 is
inserted in lieu thereof:

 

“3.    CONSULTATION PAYMENTS.    In the event Employee retires from employment
on Employee’s Retirement Date, Employee shall be paid by Employer the sum of One
Thousand Seven Hundred Twenty-One and 58/100 Dollars ($1,721.58) per month,
beginning not later than two (2) months after Employee’s Retirement Date, for a
period of ten (10) years following Employee’s Retirement Date or until death,
whichever first occurs. Such monthly payments shall be paid for and in
consideration of Employee’s Consultation Services, as provided herein; such sum
to be payable to Employee whether or not Employee’s Consultation Services have
been utilized by Employer. Consultation Payments hereunder shall be payable each
month without deductions and Employee agrees to be solely responsible for the
payment of all income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.”

 

3.    The first paragraph of Paragraph 4 of the Agreement hereby is deleted in
its entirety and the following replacement first paragraph of Paragraph 4 is
inserted in lieu thereof:

 

“4.    NONCOMPETITION PAYMENTS.    In the event Employee retires from employment
on Employee’s Retirement Date, Employee shall be paid by Employer the sum of
Five Thousand One Hundred Sixty-Four and 75/100 Dollars ($5,164.75) per month,
beginning not later than two (2) months after Employee’s Retirement Date, for a
period of ten (10) years following Employee’s Retirement Date or until death,
whichever first occurs. Such monthly payments shall be paid for and in
consideration of Employee’s Covenant Not To Compete as provided herein.
Noncompetition Payments hereunder shall be payable each month without deductions
and Employee agrees to



--------------------------------------------------------------------------------

be solely responsible for the payment of all income or other taxes or
assessments, if any, applicable on said payments.”

 

4.    Paragraph 5 of the Agreement hereby is deleted in its entirety and the
following replacement Paragraph 5 is inserted in lieu thereof:

 

“5.    CONTINUATION OF PAYMENTS.    Upon Employee’s death during said ten (10)
year period of payments hereunder, the sum of Six Thousand Eight Hundred
Eighty-Six and 33/100 Dollars ($6,886.33) per month shall be paid to Employee’s
designated beneficiary or Employee’s Estate, as applicable, beginning the first
calendar month following the date of Employee’s death and continuing thereafter
until the expiration of said ten (10) year period. Once the Consultation and/or
Noncompetition Payments are begun, whether paid by Employer or as otherwise
provided herein, the maximum payment period under this Agreement is ten (10)
years. Payments hereunder shall be payable each month without deductions and the
recipient shall be solely responsible for all income and other taxes and
assessments applicable on said payments.”

 

5.    All of the remaining terms and conditions of the Agreement which are not
expressly amended by this Second Amendment shall remain in full force and
effect.



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Employer has caused this Second Amendment to be executed
in its corporate name by its Vice Chairman, attested by its Secretary/Assistant
Secretary and its corporate seal to be affixed hereto, all within the authority
duly given by its Board of Directors, and Employee has hereunto set his hand and
adopted as his seal the typewritten word “SEAL” appearing beside his name, as of
the day and year first above written.

 

FIRST-CITIZENS BANK & TRUST COMPANY

 

By:                                         
                                            

James B. Hyler, Jr., Vice Chairman

 

Attest:

 

                                                                              
         

Secretary/Assistant Secretary

 

 

                                                                       (SEAL)

Joseph A. Cooper, Jr.



--------------------------------------------------------------------------------

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the Employee Death Benefit and Post-Retirement
Noncompetition and Consultation Agreement, dated as of January 22, 1996, as
amended, between myself and Employer, I hereby designate the following
beneficiary(ies) to receive any payments which may be due under such Agreement
after my death.

 

 

                                                                          

Primary Beneficiary

 

                                                                          

Secondary Beneficiary

 

                                                                          

Secondary Beneficiary

 

                                                                          

Secondary Beneficiary

 

This designation hereby revokes any prior designation which may have been in
effect.

 

Date:                                    
                                                                               

 

                                                                              
                                             

Joseph A. Cooper, Jr.

 

                                                                              
         

Witness

Acknowledged by:

 

                                                                              
                                                  

 

Title:                                    
                                                                                

 

 

Date:                                    
                                                                               